Exhibit 10.58

AMENDED FORM OF STOCK-SETTLED STOCK APPRECIATION RIGHT AGREEMENT

PERRY ELLIS INTERNATIONAL, INC.

STOCK-SETTLED STOCK APPRECIATION RIGHT AGREEMENT

FOR

[GRANTEE]

Agreement

1. Grant of Stock Appreciation Right. Perry Ellis International, Inc. (the
“Company”) hereby grants to [grantee] (the “Grantee”) as of [date], (“Date of
Grant”) pursuant to the Company’s Second Amended and Restated 2005 Long-Term
Incentive Compensation Plan (the “Plan”), as amended and restated, and which is
incorporated herein for all purposes, a stock-settled stock appreciation right
(the “SSAR”) on [number] shares of the Company’s Common Stock, $0.01 par value
per share (the “Shares”). The exercise price of the SSAR is $[            ] (the
“Exercise Price”). The Grantee hereby acknowledges receipt of a copy of the Plan
and agrees to be bound by all of the terms and conditions hereof and thereof and
all applicable laws and regulations. The SSAR shall be subject to the terms and
conditions set forth herein.

2. Definitions. Unless otherwise provided herein, terms used herein that are
defined in the Plan and not defined herein shall have the meanings attributed
thereto in the Plan.

3. Compensation under the SSAR. Upon the exercise of the SSAR, in whole or in
part, in accordance with Section 5 below, the Grantee shall receive as
compensation a number of Shares equal to (A x (B – C)) / B, where:

A    =    the number of Shares underlying the SSAR being exercised;

B    =    the fair market value of a Share on the date of such exercise; and

C    =    the Exercise Price.

Fractional Shares shall be fully disregarded.

4. Exercise Schedule. Except as otherwise provided in Sections 6 or 9 of this
Agreement, or in the Plan, the SSAR is exercisable in installments as provided
below, which shall be cumulative. To the extent that the SSAR has become
exercisable with respect to a percentage of Shares as provided below, the SSAR
may thereafter be exercised by the Grantee, in whole or in part, at any time or
from time to time prior to the expiration of the SSAR as provided herein.
Provided that the Continuous Service of the Grantee continues through and on the
applicable vesting date, the Grantee shall be entitled to exercise the SSAR with
respect to the percentage of Shares granted as indicated beside the date in the
following table (the “Vesting Date”):

 

Number/Percentage of Shares Subject to the SSAR

   Vesting Date

[number/percentage]

   [date]

 

1



--------------------------------------------------------------------------------

Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
all vesting shall occur only on the appropriate Vesting Date. Upon the
termination of the Grantee’s Continuous Service with the Company and its Related
Entities, any unvested portion of the SSAR shall terminate and be null and void.
The Committee, in its sole and absolute discretion, may accelerate all or any
portion of the vesting of the SSAR at any time.

5. Method of Exercise. The vested portion of the SSAR shall be exercisable in
whole or in part in accordance with the exercise schedule set forth in Section 4
hereof by written notice which shall state the election to exercise the SSAR,
the number of Shares in respect of which the SSAR is being exercised, and such
other representations and agreements as to the holder’s investment intent with
respect to such Shares as may be required by the Company pursuant to the
provisions of the Plan. Such written notice shall be signed by the Grantee (or
in the event of the Grantee’s legal incapacity or incompetency, the Optionee’s
guardian or legal representative and in the case of Grantee’s death, the
Grantee’s estate) and shall be delivered in person or by certified mail to the
Secretary of the Company. The SSAR shall be deemed to be exercised after both
(a) receipt by the Company of such written notice and (b) arrangements that are
satisfactory to the Committee, in its sole discretion, have been made for
Grantee’s applicable minimum statutory withholding rates required by the
relevant tax authority or authorities. No Shares shall be issued pursuant to the
SSAR unless and until such issuance and such exercise shall comply with all
relevant provisions of applicable law, including the requirements of any stock
exchange upon which the Shares then may be traded.

6. Termination of the SSAR. Any unexercised vested portion of the SSAR shall
automatically and without notice terminate and become null and void at the time
of the earliest to occur of the following:

(a) unless the Committee otherwise determines in writing in its sole discretion,
[                    ] months after the date on which the Grantee’s Continuous
Service with the Company and its Related Entities is terminated for any reason
other than by reason of (i) termination of the Grantee’s Continuous Service by
the Company or a Related Entity for Cause, (ii) a Disability of the Grantee as
determined by a medical doctor satisfactory to the Committee, or (iii) the
Grantee’s death;

(b) immediately upon the termination of the Grantee’s Continuous Service with
the Company and its Related Entities for Cause;

(c) [                    ] months after the date on which the Grantee’s
Continuous Service with the Company and its Related Entities is terminated by
reason of a Disability as determined by a medical doctor satisfactory to the
Committee;

(d) [                    ] months after the date of termination of the Grantee’s
Continuous Service with the Company and its Related Entities by reason of the
death of the Grantee (or, if later, three months after the date on which the
Grantee shall die if such death shall occur during the one year period specified
in paragraph (c) of this Section 6); or

(e) the seventh anniversary of the date as of which the SSAR is granted.

 

2



--------------------------------------------------------------------------------

7. Transferability. Unless otherwise determined by the Committee, the SSAR
granted hereby is not transferable otherwise than by will or under the
applicable laws of descent and distribution, and during the lifetime of the
Grantee the SSAR shall be exercisable only by the Grantee, or the Grantee’s
guardian or legal representative. In addition, the SSAR shall not be assigned,
negotiated, pledged or hypothecated in any way (whether by operation of law or
otherwise), and the SSAR shall not be subject to execution, attachment or
similar process. Upon any attempt to transfer, assign, negotiate, pledge or
hypothecate the SSAR, or in the event of any levy upon the SSAR by reason of any
execution, attachment or similar process contrary to the provisions hereof, the
SSAR shall immediately become null and void. The terms of the SSAR shall be
binding upon the executors, administrators, heirs, successors and assigns of the
Grantee.

8. No Rights of Stockholders. Neither the Grantee nor other person authorized
under Section 4 herein to exercise the SSAR shall be, or shall have any of the
rights and privileges of, a stockholder of the Company with respect to any
shares of Stock issuable upon the exercise of the SSAR, in whole or in part,
unless and until the Grantee (or other person authorized under Section 4 herein
to exercise the SSAR) has been entered as the stockholder of record on the books
of the Company.

9. Acceleration of Exercisability of SSAR. [The exercisability of this SSAR may
be accelerated only at such time, and only to the extent, as may be determined
by the Committee in writing.]

(a) [This SSAR shall become immediately fully exercisable in the event that,
prior to the termination of the SSAR pursuant to Section 6 hereof, and during
the Grantee’s Continuous Service, there is a “Change in Control”, as defined in
Section 9(b) of the Plan.] [In the event that prior to the termination of this
SSAR pursuant to Section 6 hereof and within [time period] following a “Change
in Control, as defined in Section 9(b) of the Plan, the Grantee’s employment is
terminated by the Company without Cause or is terminated by the Grantee with
Good Reason, this SSAR shall become immediately fully exercisable.]

[(b) Notwithstanding the foregoing, if in the event of a Change in Control the
successor company assumes or substitutes for the SSAR, the vesting of the SSAR
shall not be accelerated as described in Section 9(a). For the purposes of this
paragraph, the SSAR shall be considered assumed or substituted for if, following
the Change in Control, the SSAR or substituted SSAR confers an economically
equivalent stock appreciation right with respect to each Share subject to the
SSAR immediately prior to the Change in Control; provided, however, that if the
consideration received in the transaction constituting a Change in Control is
not solely common stock of the successor company or its parent or subsidiary,
the Committee may, with the consent of the successor company, or its parent or
subsidiary, provide that the consideration to be received upon the exercise or
vesting of the SSAR will be solely common stock of the successor company or its
parent or subsidiary substantially equal in fair market value to the per share
consideration received by holders of Shares in the transaction constituting a
Change in Control. The determination of such substantial equality of value of
consideration shall be made by the Committee in its sole discretion and its
determination shall be conclusive and binding.]

10. No Right to Continued Employment. Neither the SSAR nor this Agreement shall
confer upon the Grantee any right to continued employment or service with the
Company.

 

3



--------------------------------------------------------------------------------

11. Law Governing. This Agreement shall be governed in accordance with and
governed by the internal laws of the State of Florida.

12. Interpretation / Provisions of Plan Control. This Agreement is subject to
all the terms, conditions and provisions of the Plan, including, without
limitation, the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan adopted by the Committee as may be in
effect from time to time. If and to the extent that this Agreement conflicts or
is inconsistent with the terms, conditions and provisions of the Plan, the Plan
shall control, and this Agreement shall be deemed to be modified accordingly.
The Grantee accepts the SSAR subject to all of the terms and provisions of the
Plan and this Agreement. The undersigned Grantee hereby accepts as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan and this Agreement, unless shown to have been
made in an arbitrary and capricious manner.

13. Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s General Counsel at Perry Ellis International,
Inc., 3000 N.W. 107 Avenue, Miami, FL 33172, or if the Company should move its
principal office, to such principal office, and, in the case of the Grantee, to
the Grantee’s last permanent address as shown on the Company’s records, subject
to the right of either party to designate some other address at any time
hereafter in a notice satisfying the requirements of this Section.

14. Binding Effect. Subject to all restrictions provided for in this Agreement
and by applicable law relating to assignment and transfer of this Agreement and
the Option provided for herein, this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, executors,
administrators, successors, and assigns.

15. Severability. In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

16. Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior understandings and agreements written or oral, of the
parties hereto with respect to the subject matter hereof. There is no
representation or statement made by any party on which another party has relied
which is not included in this Agreement. Neither this Agreement nor any term
hereof may be amended, waived, discharged, or terminated except by a written
instrument signed by the Company and the Optionee; provided, however, that the
Company unilaterally may waive any provision hereof in writing to the extent
that such waiver does not adversely affect the interests of the Optionee
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof. Notwithstanding anything in this Agreement to the contrary, the terms of
this Agreement and all options granted hereunder shall be subject to the terms
of any written employment agreement, if any, between the Optional and the
Company.

 

4



--------------------------------------------------------------------------------

17. Internal Revenue Code Section 409A. The SSAR granted hereunder is intended
to be exempt from Section 409A of the Internal Revenue Code of 1986, as amended,
and the Treasury regulations and other official guidance promulgated thereunder.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement.

 

PERRY ELLIS INTERNATIONAL, INC. By:   Title:   Signature:  

 

Date Signed:  

 

The Grantee acknowledges receipt of a copy of the Plan and represents that he or
she has reviewed the provisions of the Plan and the SSAR Agreement in their
entirety, is familiar with and understands their terms and provisions, and
hereby accepts the SSAR subject to all of the terms and provisions of the Plan
and the SSAR Agreement. The Grantee further represents that he or she has had an
opportunity to obtain the advice of counsel prior to executing the SSAR
Agreement.

 

GRANTEE Signature:  

 

Name:  

 

Date Signed:  

 

 

6